Elbert, C. J.
We are asked to reverse the judgment .of the court below on the ground that it is not supported by the evidence.
We have had frequent occasion to lay down the rule that where the testimony is conflicting, and the verdict is not manifestly against the weight of evidence, the verdict will not be disturbed. Barker v. Hawley, 4 Col. 327, and cases cited.
In this case there was a conflict of testimony touching "the memoranda signed by appellee. The appellant testified that it referred to the plans, specifications and superintendence of- .the Tribune building. The appellee testified that it referred to a building to be erected on Arapahoe •street. Neither was supported by other testimony.
We see no ground for saying that the jury should have ;given credit to the appellant rather than to the appellee. The case of Walling v. Warren, 2 Col. 434, was similar *248in its facts, and the court refused to disturb the verdict.
The judgment of the court below is affirmed with costs.
Affirmed,